DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on July 27, 2022. Claims 1-15 are pending, and claims 6-15 have been previously withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed July 27, 2022, with respect to the rejection(s) of claim(s) 1-5 under Larson (US 2016/0039532) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kerr (GB 2,586,790) which is modified to have a manually actuated valve with a spring return, as taught by Brenholt (US 5,054,172).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a hydraulic restow circuit" in lines 1-2.  Since claim 1 already recites “a hydraulic restow circuit” in line 5, it is unclear whether "a hydraulic restow circuit" in claim 3, lines 1-2 references the previously established circuit, or establishes another circuit.
Claim 3 further recites the limitation "the hydraulic fluid system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 further recites “the hydraulic fluid system”, and “an aircraft” in the body of claim 3. However, the preamble of claim 3 directs the claim only to a RAT restow system. Applicant’s disclosure indicates that the RAT, aircraft and hydraulic fluid system are separate structures. Accordingly, it is unclear whether the ram air turbine (RAT) restow system positively claims the hydraulic fluid system and an aircraft, or whether the claim only requires that the hydraulic restow circuit is capable of connecting to a hydraulic fluid system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (GB 2,586,790 A) in view of Brenholt (US 5,054,721).
In regards to claim 1, Kerr discloses a system comprising: 
an actuator assembly (1, 114) including a piston (122) interposed between an upper fluid compartment (118) and a lower fluid compartment (120), the actuator assembly configured to selectively move the piston between a deployed position and a stowed position (Figs. 1, 4); and 
a hydraulic circuit (Figs. 1, 3) configured to receive fluid (“Supply”, at 110), the hydraulic circuit including a valve (2, 130) configured to operate in a first position that establishes a first fluid path (via 126) to deliver the fluid to the upper fluid compartment (118) and a second position that establishes a second fluid path (via 128) to deliver the fluid to the lower fluid compartment (120).
Note that “ram air turbine restow system” (recited in claim 1, line 1), “hydraulic restow circuit” (recited in claim 1, line 5), and “restow valve” are being interpreted as intended use for restowing the ram air turbine. Note that the corresponding structure of Kerr appears capable of being used for restowing the ram air turbine (par. 33).
Additionally, note that the system is capable of being situated with upper fluid compartment 118 being above lower fluid compartment 120 (Fig. 6).
Kerr does not disclose the valve is a manually valve that rotates about a center axis in a first direction in response to receiving a rotational force manually applied to the valve, and rotates about the center axis in a second direction opposite the first direction in response to manually removing the rotational force.
Brenholt discloses a manually actuated valve (130) rotates about a center axis (see “rotatable cylinder”, Col. 7, lines 39-40) in a first direction in response to receiving a rotational force manually applied to the manually actuated valve (via “handle mechanism” Col. 7, line 57, and cable 138), and rotates about the center axis in a second direction opposite the first direction in response to manually removing the rotational force (spring loaded…in the closed position, Col. 7, lines 55-56, Fig. 6).
Kerr discloses a valve for the hydraulic system that rotates about an axis, however does not disclose the valve is manually actuated with a return mechanism. Brenholt, which is also directed to a control system for an aircraft, discloses a valve which is manually operated with a return spring to remotely control the valve with a default in the closed position. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kerr by providing a manually valve that rotates about a center axis in a first direction in response to receiving a rotational force manually applied to the valve, and rotates about the center axis in a second direction opposite the first direction in response to manually removing the rotational force, as taught by Brenholt, to remotely control the valve with a default in the closed position.
In regards to claim 2, the modified system of Kerr comprises the second fluid path (128) delivers the fluid to the lower fluid compartment (120) such that the piston is forced into the upper fluid compartment to invoke the stowed position (Fig. 4).
In regards to claim 3, the modified system of Kerr comprises a hydraulic circuit (Figs. 1, 3-4) interposed between the actuator assembly (114) and the hydraulic fluid system (110/112) and configured to output the fluid, wherein the hydraulic fluid system is integrated with an aircraft (102, Fig. 2)
In regards to claim 4, the modified system of Kerr comprises the manually actuated valve includes: 
a grip (“handle”) configured to receive the rotational force manually applied thereto; and
a valve spring (“spring”) that is elastically biased according to the first position (“the closed position”, Col. 7, lines 54-59, Fig. 6).
In regards to claim 5, the modified system of Kerr comprises the valve spring is elastically loaded in response to transitioning the manually actuated valve from the first position to the second position, and the valve spring automatically returns the manually actuated valve to the first operating position in response to manually releasing the grip such that the manually actuated valve is forced from the second position (Col. 7, lines 54-59, Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
8/29/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745